                  UNITED STATES DISTRICT COURT
                      DISTRICT OF MINNESOTA
                   Civil No.: 18-1826(DSD/KMM)

Susan F. Strohn, Individually,
as Special Administrator of the
Estate of Steven C. Strohn, Deceased,
and as Trustee for the Next of Kin
of Steven C. Strohn, Decedent,

               Plaintiff,

v.                                                 ORDER

Xcel Energy Inc., Northern States Power
Company, Northern States Power
Company-Minnesota, Northern States
Power Company-Wisconsin, Home Depot
U.S.A., Inc., XPO Logistics, Inc., Garan,
LLC, and Ploog Electric, Inc.,

               Defendants.

     Jordan W. Adam, Esq. and Fraser Stryker PC LLO, 500 Energy
     Plaza, 409 South 17th Street Omaha, NE 68102, counsel for
     plaintiff.

     Anthony J. Novak, Esq. and Larson King, LLP, 30 E 7th Street,
     Suite 2800, St. Paul, MN 55101, counsel for defendant Xcel
     Energy, Inc.

     Michael T. O'Rourke, Esq. and Law Office of Maureen A. Hill,
     3600 American Blvd. West, Suite 340 Bloomington, MN 55431,
     counsel for defendant Ploog Electric, Inc.

     Mark A. Fredrickson, Esq. and Lind Jensen Sullivan & Peterson,
     PA, 901 Marquette Avenue S., Suite 1300, Minneapolis, MN
     55402, counsel for defendant XPO Logistics, Inc.

     Timothy J. Fetterly, Esq. and McCollum Crowley Moschet, Miller
     & Laak, Ltd, 7900 Xerxes Avenue S, Suite 700, Minneapolis, MN
     55431, counsel for defendant Garan, LLC.

     David M Reddan, Esq. and Arthur Chapman Kettering Smetak &
     Pikala, 81 South 9th Street, Suite 500 Minneapolis, MN 55402,
     counsel for defendant Home Depot U.S.A., Inc.
     This matter is before the court upon the motion for partial

dismissal by defendant Northern States Power Company, a Minnesota

company (d/b/a Xcel Energy) (NSP).   Based on a review of the file,

record, and proceedings herein, and for the following reasons, the

court grants the motion.



                             BACKGROUND

     In June 2016, plaintiff Susan F. Strohn and her husband Steven

C. Strohn purchased an electric range stove for their cabin in Le

Sueur County, Minnesota from defendant Home Depot USA, Inc. Compl.

¶¶ 16, 18.     In early July 2016, defendants Home Depot, XPO

Logistics, Inc., a transportation and logistical services company,

and/or Garan LLC, a trucking company, delivered the stove to the

Strohn’s cabin.1   Id. ¶¶ 9, 10, 20, 24.   The installer removed the

existing gas stove, which required him or her to disconnect the gas

stove from a gas line in the cabin.        Id. ¶¶ 19, 21, 22.   The

installer allegedly failed to cap, seal, close, or otherwise

neutralize the gas line after disconnecting it from the gas stove.

Id. ¶ 23.   The gas line was not visible, because the new electric

stove obscured it from view.   Id. ¶ 24.

     In August 2016, defendant Ploog Electric, Inc. installed an

electrical outlet for the new stove next to the gas line.       Id.



     1
        It is unclear at this time which defendant delivered the
electric stove.

                                 2
¶¶ 25-27. Ploog did not notice the allegedly uncapped gas line and

failed to cap, seal, close, or otherwise neutralize the gas line.

Id. ¶¶ 28, 29.

     On May 20, 2017, a fire broke out in the cabin which severely

burned Steven Strohn and his mother Joann L. Strohn. Id. ¶¶ 32-34.

Both died from their injuries.        Id. ¶ 34.    The fire also caused

significant damage to the cabin and its contents.              Id. ¶ 35.

Plaintiff alleges that the fire was caused by a natural gas leak

from the uncapped gas line.       Id. ¶ 36.

     On June 29, 2018, Susan Strohn, individually, as special

administrator of the estate of Steven C. Strohn, and as trustee for

the next of kin of Steven C. Strohn, filed this suit alleging

wrongful death (against all defendants), strict liability design

defect   (against    NSP),   strict   liability    manufacturing     defect

(against NSP), strict liability failure to warn (against NSP),

strict   liability    post-sale    failure    to   warn   (against   NSP),

negligence (against all defendants), non-product liability failure

to warn (against NSP), breach of express warranty (against NSP),

and breach of implied warranties of merchantability and fitness for

a particular purpose (against NSP).           Plaintiff also raises a

survival claim against all defendants on Steven Strohn’s behalf

based on, among other things, the severe mental and physical pain

he experienced before he died on June 9, 2017, three weeks after

the fire.    NSP now moves to dismiss various improperly named


                                      3
entities, the survival claim, the strict liability claims, and the

implied    warranty   of   fitness    for   a   particular   purpose    claim.

Defendants Home Depot, XPO, and Garan join the motion with respect

to the survival claim.



                                DISCUSSION

I.    Standard of Review

      To survive a motion to dismiss for failure to state a claim,

“‘a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.’”

Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).             “A claim

has facial plausibility when the plaintiff [has pleaded] factual

content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.”             Iqbal, 556

U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556

(2007)).    Although a complaint need not contain detailed factual

allegations, it must raise a right to relief above the speculative

level.    Twombly, 550 U.S. at 555.         “[L]abels and conclusions or a

formulaic recitation of the elements of a cause of action” are not

sufficient to state a claim.         Iqbal, 556 U.S. at 678 (citation and

internal quotation marks omitted).

II.   Proper Defendants

      Plaintiff   has   named   the    following    Northern   States    Power


                                       4
entities in this action:    Xcel Energy, Inc., Northern States Power

Company, Northern States Power Company-Minnesota, and Northern

States Power Company-Wisconsin.     NSP argues that it is the correct

defendant and that the other entities are improperly named parties.

Specifically, NSP represents that it is the “only entity that

provided natural gas to Minnesota residents.”         NSP Supp. Mem at 5.

NSP further explains that Xcel Energy is a holding company that

does not provide natural gas services, Northern States Power-

Wisconsin does not provide natural gas to Minnesota residents, and

Northern States Power Company and Northern States Power Company-

Minnesota are not actual corporate entities. Id.; see also Solheim

Aff., ECF No. 57, ¶¶ 1-2.        NSP asks the court to dismiss the

improperly named entities and re-caption the case accordingly.

Plaintiff requests the opportunity to engage in discovery before

the court makes a determination.

      The court is unpersuaded that discovery is necessary to

resolve this issue.    NSP has represented to the court that it is

the   proper   defendant   and   that   the   other   entities   have   no

involvement in the underlying facts.          On the strength of that

representation, the court will dismiss Xcel Energy, Inc., Northern

States Power Company, and Northern States Power Company-Wisconsin.

Further, Northern States Power Company-Minnesota         will be renamed

Northern States Power Company, a Minnesota Corporation (d/b/a Xcel

Energy).   Should it later become clear that one of the dismissed


                                    5
entities was properly named in this action, the court will allow

plaintiff to amend the pleadings and NSP will be subject to

sanctions.

III. Survival Claim

     NSP argues that the survival claim should be dismissed because

Minnesota law expressly prohibits such claims.     See Minn. Stat.

§ 573.01 (“A cause of action arising out of an injury to the person

dies with the person of the party in whose favor it exists....”).

Plaintiff argues that Nebraska law should apply instead.   Nebraska

recognizes that a “claim for predeath pain and suffering” is a

“proper cause of action, separate and distinct from the wrongful

death statutes.” Corona de Camargo v. Schon, 776 N.W.2d 1, 8 (Neb.

2009); see Neb. Rev. Stat. § 25-1401 (“[C]auses of action for ...

an injury to real or personal estate, ... shall also survive, and

the action may be brought, notwithstanding the death of the person

entitled or liable to the same.”).    Thus, a “separate action on

behalf of the decedent’s estate for conscious pain and suffering

experienced before death, medical expenses, and funeral and burial

expenses may be joined as a separate cause of action in an action

for wrongful death.”   Reiser v. Coburn, 587 N.W.2d 336, 339 (Neb.

1998).

     Plaintiff, while acknowledging that NSP is a Minnesota company

and that the accident and injuries occurred in Minnesota, argues

that Nebraska law should apply because Mr. and Mrs Strohn were


                                 6
Nebraska residents. Strohn Aff. ¶ 2. Plaintiff urges the court to

undertake a choice of law analysis.     NSP responds that plaintiff’s

place of residence is insufficient to raise a legitimate choice of

law issue. The court disagrees. Plaintiff has properly raised the

issue of which state’s law applies and the court must undertake

that analysis.

     Federal courts sitting in diversity apply the forum state’s

conflict of laws rules.   Minn. Mining & Mfg. Co. v. Kirkevold, 87

F.R.D. 324, 331 (8th Cir. 1980).       Under Minnesota law, the first

inquiry is whether an actual conflict of laws exists.         Nodak Mut.

Ins. Co. v. Am. Family Mut. Ins., 604 N.W.2d 91, 93–94 (Minn.

2000). A conflict exists if application of the law of either state

would be outcome determinative.       Id. at 94.     There is no dispute

that there is an outcome determinative conflict between Minnesota

and Nebraska law.2   The court therefore turns to the following

factors to determine which law to apply:           (1) predictability of

results, (2) maintenance of interstate order, (3) simplification of

the judicial task, (4) advancement of the forum’s governmental

interests and (5) the better rule of law.      Id.

     A.   Predictability/Simplification of the Judicial Task

     The court finds that the first and third factors do not favor

the law of either state.     The first factor, predictability of


     2
       The parties do not dispute, and the court is independently
satisfied, that either state’s law may be constitutionally applied.
See Whitney v. Guys, Inc., 700 F.3d 1118, 1123 (8th Cir. 2012).

                                  7
results, applies primarily to consensual transactions, and not to

torts.    Nesladek v. Ford Motor Co., 876 F. Supp. 1061, 1068 (D.

Minn. 1994).     The third factor, simplification of the judicial

task, is “not given much weight” and not implicated in this case

because the court can apply the law of either state without

difficulty.    See Nodak, 604 N.W.2d at 95.

     B.    Maintenance of the Interstate Order

     The second factor addresses whether application of Minnesota

law would manifest disrespect for the law of Nebraska based on a

comparison of the relevant interests of each state.       Id.    In tort

cases such as this, maintenance of interstate order is satisfied

“as long as the state whose laws are purportedly in conflict has

sufficient contacts with and interest in the facts and issues being

litigated.”    Danielson v. Nat’l Supply Co., 670 N.W.2d 1, 8 (Minn.

Ct. App. 2003).

     Here, there are significant contacts between Minnesota and the

underlying facts.     NSP is a Minnesota company that provided the

product at issue - natural gas - to a cabin in Minnesota.        And the

product allegedly caused significant personal injury and property

damage    in   Minnesota.   In   contrast,    Nebraska   bears   little

relationship to the case, except that it was the Strohns’ state of

residence at the time of the accident.        Therefore, this factor

favors Minnesota law.




                                  8
      C.   Advancement of State Interests

      The fourth factor assures that Minnesota courts do not apply

a rule of law that is inconsistent with the interests and concepts

of fairness and equity of Minnesota.         See Nodak, 604 N.W.2d at 95;

Danielson, 670 N.W.2d at 8.             Plaintiff argues that applying

Nebraska law is consistent with Minnesota’s general policy of

compensating injured parties.          Although Minnesota has a stated

interest in fully compensating victims, Bigelow v. Halloran, 313

N.W.2d 10, 12 (Minn. 1981), that fact does not compel application

of   Nebraska   law    under   the   circumstances.     First,   the   cases

plaintiff relies on are inapposite.           See id. (applying Iowa law

because the injury occurred in Iowa, the victim (the plaintiff in

the case) was an Iowa resident, and applying Minnesota law would

have barred the victim from pursuing any damages for her injuries);

Boatwright v. Budak, 625 N.W.2d 483, 488-89 (Minn. Ct. App. 2001)

(applying Iowa law to compensate a victim when the accident

occurred in Iowa and application of Minnesota law would have barred

the plaintiff from recovering damages against the vehicle’s owner).

Second,    plaintiff    is     not   left   without   the   possibility   of

compensation if the court dismisses the survival claim, because she

may still pursue damages for her injuries and those of the estate.

This factor also weighs in favor of Minnesota law.




                                       9
      D.    Better Law

      Minnesota courts do not apply the fifth factor unless all

other factors are inconclusive.           See Nodak, 604 N.W.2d at 96;

Danielson, 670 N.W.2d at 9.     Because the other factors are neutral

or favor Minnesota law, the court does not consider this factor.

As a result, the court determines that Minnesota law applies and

that plaintiff’s survival claim must be dismissed.

IV.   Strict Liability Claims

      NSP next argues that the strict liability claims (design

defect,    manufacturing   defect,   failure   to   warn,   and   post-sale

failure to warn) should be dismissed. NSP specifically argues that

under well-established Minnesota law,3 public gas distributors

cannot be held strictly liable for damages arising from the sale

and distribution of gas unless the utility had “exclusive control”

over the “instrumentality causing the harm.” Mahowald v. Minn. Gas

Co., 344 N.W.2d 856, 860, 862 (Minn. 1984).         Here, plaintiff does

not allege that NSP had exclusive control over the gas line - the

instrumentality that caused the fire.            Indeed, the complaint

alleges that numerous other parties - the Strohns and the other

defendants - had access to the gas line during the relevant time

period.    See Compl. ¶¶ 20-31.       As a result, plaintiff has not

plausibly alleged that NSP maintained exclusive control over the



      3
        There is no dispute that Minnesota law applies to the
remaining claims at issue.

                                     10
gas line in the cabin, and the court must dismiss the strict

liability claims.

V.   Implied Warranty of Fitness for a Particular Purpose Claim

     NSP lastly argues that the court should dismiss the claim for

breach of the implied warranty of fitness for a particular purpose

because plaintiff has not alleged that the Strohns intended to use

the gas for a particular purpose.     The court agrees.   The statute

provides as follows:

     Where the seller at the time of contracting has reason to
     know any particular purpose for which the goods are
     required and that the buyer is relying on the seller’s
     skill or judgment to select or furnish suitable goods,
     there is unless excluded or modified under the next
     section an implied warranty that the goods shall be fit
     for such purpose.

Minn. Stat. § 336.2-315.   A “‘particular purpose’ differs from the

ordinary purpose for which the goods are used in that it envisages

a specific use by the buyer which is peculiar ... whereas the

ordinary purposes ... [are those] which are customarily made of the

goods in question.”    Id. Adv. Comment 2.

     Here, plaintiff has not alleged that the Strohns intended to

use the gas for anything other than its ordinary purpose:     fueling

a gas stove.    See Compl. ¶¶ 19-23.         As a result, the court

dismisses this claim as well.

     The court denies plaintiff’s request to amend the complaint.

The claims dismissed are not tenable as a matter of law and even

artful re-pleading will not change that fact.         Plaintiff may


                                 11
proceed with the case on her several remaining claims against NSP

and the other defendants.



                              CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.     The motion for partial dismissal [ECF No. 29] is granted;

     2.     Xcel Energy Inc., Northern States Power Company, and

Northern States Power Company-Wisconsin are dismissed from the

case; and

     3.     Defendant Northern States Power Company-Minnesota shall

be renamed Northern States Power Company, a Minnesota Corporation

(d/b/a Xcel Energy).



Dated: November 7, 2018


                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                  12
